Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 16, 2021, have been fully considered but they are not persuasive.  Applicant alleges that an interpretation of “an upper positive active material layer in contact with the underlying positive active material layer” implicitly requires the upper positive active material layer and the underlying positive active material to be in contact.  However, Applicant has not shown why this is the broadest reasonable interpretation.  The claims are open-ended regarding what components may make up the underlying positive active material layer.  Thus, the broadest reasonable interpretation of the claims must allow for other components to be present this layer.  Applicant’s as-filed disclosure makes it clear that the term “layer” may refer to structures that include separate sub-layers.  See, e.g., paragraph [0012] of as-filed disclosure (using the term “a positive electrode film layer” to describe a layer comprising at least two sub-layers).  Moreover, many of the benefits discussed in Applicant’s disclosure do not rely on direct contact between a layer consisting of A, B, and C and a layer consisting of A’, B’, and C’, or even contact betwee a sublayer comprising A, B, and C and a sub-layer comprising A’, B’, and C’.  Thus, nothing in the specification would point the person of ordinary skill in the art at the time of invention away from construing the underlying positive active material layer to include addition materials beyond A, B, and C, including an additional sub-layer such as the buffer layer disclosed in Li.  Such a construction of the claims would continue to impart many of the superior binding properties disclosed in Applicant’s as-filed disclosure resulting from inclusion of an underlying positive active material layer comprising A, B, and C.
Applicant has provided no evidence for why such a construction would run afoul of the description provided in the as-filed disclosure aside from the fact that none of the working embodiments provided therein include a buffer or layer or any other sub-layer in the underlying positive active material layer.  However, limiting the claims to only those materials or arrangements included in 
Applicant’s amendment after-final has been entered because it removes the rejection under 112(a).  The claims, however, would remain rejected under 102 and/or 103 in a manner consistent with the previous Office Actions, since those rejections are consistent with the amended claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727